Citation Nr: 0107023	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-15 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1951.

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a rating decision entered in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, denying the veteran's 
claim for increase for rheumatic heart disease.  The veteran 
initiated an appeal of such denial later in July 1999, and 
during the course of appeal that followed, he advanced a 
claim for entitlement to service connection for Parkinson's 
disease, secondary to service-connected rheumatic heart 
disease, among others.  The secondary service connection 
claim was denied by the RO in a rating decision of February 
2000 as not well grounded; a recent change in the law through 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) has eliminated the concept 
of well groundedness, and the veteran is hereby advised of 
his right to request that the RO reconsider its February 2000 
determination under the changes effected by the VCAA.  


REMAND

As indicated in the preceding paragraph, a significant change 
in the law was effected during the pendency of this appeal, 
when on November 9, 2000, the President of the United States 
signed into law the VCAA.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is apparent that the RO has not developed this matter in 
light of changes brought about by the VCAA, and the 
undersigned is thus presented with the question of whether 
consideration of the merits of the claim presented would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In determining whether 
there has been compliance with the VCAA, the undersigned 
notes that the RO correctly obtained all current records of 
treatment pertaining to the disability in question and, in 
addition, afforded him a VA medical examination in April 
1999.  The scope of the examination was comprehensive and 
detailed clinical and laboratory findings were furnished; 
however, the veteran's non-cardiac disorder(s) were shown to 
preclude the veteran's participation in exercise treadmill 
testing to the point of determining the veteran's MET 
(metabolic equivalent) level.  

Under Note (2) of 38 C.F.R. § 4.104, as in effect from 
January 12, 1998, one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

In this case, the VA examiner in April 1999, while otherwise 
furnishing a detailed medical analysis of the veteran's 
service-connected rheumatic heart disease, did not estimate 
the veteran's level of activity in METs, as required by 
38 C.F.R. § 4.104.  The absence of that estimation precludes 
the undersigned from evaluating the veteran's disability 
under the appropriate rating criteria set forth in 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2000).  Thus, as prejudice to 
the veteran would result if the Board were to proceed to 
adjudicate the merits of his claim for increase without 
obtaining further medical input, a remand is required.  

As further medical examination is deemed to be in order, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim for an 
increased rating for rheumatic heart 
disease.  Such evidence may be of a lay 
or medical variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for rheumatic heart disease 
since 1998.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of cardiology 
for the purpose of determining the 
current level of severity of the 
veteran's rheumatic heart disease.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any indicated diagnostic studies 
deemed warranted by the examiner.  All 
diagnoses are then to be fully set forth.

It is requested that the examining 
cardiologist offer a professional 
opinion, with supporting rationale where 
appropriate, as to each of the following:  

(a)  Whether the veteran's 
rheumatic heart disease is an 
active or inactive process? 

(b)  Whether there is evidence 
of congestive heart failure, 
and, if so, whether it is 
chronic, or if less than 
chronic, whether more than one 
episode of acute congestive 
heart failure occurred in the 
past year?

(c)  What workload, expressed 
in METS, results from rheumatic 
heart disease, to include the 
questions of whether a workload 
of 3 METs or less results in 
dyspnea, fatigue, angina, 
dizziness, or syncope; whether 
there is a workload of 3 METs 
but not greater than 5 METs 
resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; 
or whether there is a workload 
of greater than 5 METs, or 7 
METs?  

In the event that the veteran's 
health does not permit exercise 
treadmill testing, an 
estimation by the cardiologist 
of the level of activity, 
expressed in METs and supported 
by specific examples, such as 
slow stair climbing or 
shoveling snow) that result in 
dyspnea, fatigue, angina, 
dizziness, or syncope, is 
required.

(d)  Whether and to what degree 
there is left ventricular 
dysfunction, and it is 
requested that the examiner 
furnish a numerical designation 
in percentage form with respect 
to the veteran's ejection 
fraction?

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not found to be in complete compliance 
with the instructions provided above, 
appropriate action should be taken to 
return the examination for any and all 
needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for an increased 
rating for rheumatic heart disease on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA and 38 C.F.R. § 3.655, as 
applicable.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case  
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.655, as applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

